Citation Nr: 0914250	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to retroactive benefits for service connection of 
chronic lymphocytic leukemia (CLL).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1956 to July 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Waco, Texas RO.  

In the Veteran's September 2007 VA Form 9, substantive 
appeal, he requested a hearing before a Decision Review 
Officer (DRO) at the RO.  A DRO hearing was scheduled for 
December 4, 2007; however, in November 2007, the Veteran, 
through his representative, withdrew his request for a 
hearing and requested instead that his claim be sent directly 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was not advised of VA's duties to notify and 
assist in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Notably, there is no claim of entitlement to 
retroactive benefits for service connection of CLL of record.  
Rather, it appears that the RO sua sponte readjudicated a 
matter previously decided (service connection for a blood 
disorder) following the decision of the United States 
District Court for the Northern District of California in 
Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999).  The RO did not, however, 
provide the Veteran with notice prior to its readjudication 
to advise the Veteran of the information and evidence he 
needed to substantiate a claim of entitlement to retroactive 
benefits for service connection of CLL.

The Board has conducted a thorough review of the record to 
determine whether the Veteran is prejudiced by the lack of 
such notice.  As statements from the Veteran and the evidence 
he submitted in support of his claim suggest he, in fact, 
does not understand what is needed to substantiate his claim 
of entitlement to retroactive benefits for service connection 
of CLL, the Board finds that he is indeed prejudiced by not 
being provided proper VCAA notice.  

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the Veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He should have the 
opportunity to respond.

2. 	If any further development is 
suggested by the responses to the 
development sought in the paragraph above, 
the RO should arrange for such 
development.  The RO should then re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

